Citation Nr: 0712786	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-35 280	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability, to include ulcers, sliding hiatal hernia, and 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's claim of service 
connection for ulcers.  

When this matter was previously before the Board in June 
2006, it was remanded for further development.  In the 
remand, the Board expanded the issue on appeal to include 
sliding scale hiatal hernia with GERD and anemia.  As such, 
the Board has identified the issue on appeal as stated on the 
title page.

In April 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not have a gastrointestinal disability, to include ulcers, 
sliding hiatal hernia or GERD due to service or to an 
incident of service origin.


CONCLUSION OF LAW

A gastrointestinal disability, to specifically include 
ulcers, sliding scale hiatal hernia and GERD was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that VA has satisfied its 
duties to notify and assist, and that all relevant evidence 
has been obtained.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
pertaining to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Kent v. Nicholson, 20 Vet. App. 1, 8 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Here, the Board finds that VA has satisfied its duty to 
notify the veteran of the information necessary to 
substantiate his claim by way of the RO's July 2002, November 
2005 and June 2006 "VCAA" letters, which set forth the 
criteria for service connection.  Further, the July 2002 
letter predates the February 2003 rating decision on appeal, 
and the subsequent letters were followed by the RO's 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1334 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In a June 2006 letter, the veteran was advised of 
these criteria.  

With respect to VA's duty to assist, the Board observes that 
VA has associated with the claims folder the veteran's 
available service medical record, which consists of his 
service separation examination report.  The Board notes that 
the remainder of the veteran's service medical records were 
reportedly destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  

The Board recognizes its heightened duty to assist in cases 
where records are unavailable.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 
2006); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In the 
June 2006 remand and the October 2006 VA examination report, 
however, VA in essence conceded that the veteran had 
gastrointestinal problems, including ulcers, during service.  
As such, he is not prejudiced by the absence of these 
records.  

VA has also associated with the claims folder pertinent post-
service medical records, and in March 2004 and October 2006, 
afforded him formal VA examinations to determine whether he 
had a gastrointestinal that was related to or had its onset 
during service.  

In addition, in an August 2006 response to the RO, the 
veteran indicated that he had no other information or 
evidence to give VA to substantiate his claim.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background and Analysis

The veteran asserts that service connection is warranted for 
a gastrointestinal condition because he has had chronic 
gastrointestinal symptoms since service, including stomach 
aches, pains and intestinal bleeding.  In support, he 
submitted lay statements prepared by family members who 
attest that they observed him suffering from these symptoms.  
The veteran also reports in-service care for stomach problems 
and private treatment for this condition immediately 
following service.  While acknowledging that some of the 
records are no longer available, he contends that he should 
not be prejudiced by the absence of these records.  In 
addition, he cites the January 2004 statement of his private 
physician, Dr. Harpal Singh, who opined that the veteran's 
current gastrointestinal problems are related to an in-
service ulcer.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  If the disorder is a chronic disease, service 
connection may be granted if it becomes manifest to a degree 
of 10 percent within the presumptive period; the presumptive 
period for ulcers is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

As noted above, given the veteran's report and supporting lay 
statements, and in light of the absence of the service 
medical records, VA has essentially conceded that the veteran 
had in-service gastrointestinal problems, including ulcers.  
As such, the Board will focus on the evidence indicating 
whether the veteran has a current gastrointestinal 
disability, and if so, if it is related to his in-service 
complaints.  In this regard, the Board acknowledges that 
because the service medical records are unavailable, VA has a 
heightened duty to consider the benefit of the doubt rule.  
See Cromer v. Nicholson, 19 Vet. App. at 217; Russo v. Brown, 
9 Vet. App. at 51.  

Medical records from Saginaw General Hospital, dated from 
January to February 1960, show that the veteran was seen for 
complaints of epigastric distress and was diagnosed as having 
a duodenal ulcer.  In February 1960, Dr. Paul R. Noble 
diagnosed him as having evidence of healing of the duodenal 
ulcer with residual deformity.

In March 2004, the veteran was afforded a formal VA 
gastrointestinal examination.  The physician noted the 
veteran's pertinent history, and after conducting a physical 
examination and administering diagnostic tests, reported that 
the duodenal bulb demonstrated no ulcer.  Instead, the 
physician indicated that he had a small sliding hiatal hernia 
with GERD.  In a July 2004 addendum to her report, the 
examiner stated that the veteran had anemia that was not the 
result of his hiatal hernia and that the anemia was 
suggestive of chronic disease.

In the June 2006 remand, the Board agreed with the veteran's 
contention that because the March 2004 VA physician did not 
offer an opinion regarding whether there was a nexus between 
the veteran's sliding hiatal hernia with GERD and anemia, 
another VA examination was necessary to determine if those 
conditions were related to his military service.

In compliance with the Board's instructions, in October 2006 
he was afforded another VA examination.  At the outset of his 
report, the examiner stated that he had reviewed the 
veteran's claims folder.  The physician addressed the 
veteran's pertinent medical history, including the statement 
prepared by Dr. Singh and the lay statements prepared by his 
family members.  The veteran complained of having 
gastroesophageal reflux as well as experiencing a burning 
sensation after eating.  He also reported having ulcers since 
the 1950s.  

The examination revealed that the veteran had abdominal 
tenderness but no sign of anemia.  Following his physical 
examination, and based on the results of diagnostic studies, 
the physician opined that he found no medical evidence to 
support Dr. Singh's assessment, which he noted appeared to be 
based on a history provided by the veteran.  After again 
acknowledging the various lay statements attesting to a 
continuity of gastrointestinal symptomatology since service, 
the examiner opined that there was no evidence indicating a 
link between the veteran's sliding hiatal hernia with GERD 
and anemia and an ulcer treated in service.  The physician 
added, "Assuming the veteran did have an ulcer [during 
service] there is no credible medical or scientific evidence 
that relates ulcer conditions to the development of sliding 
hiatal hernia with GERD and anemia."

In light of foregoing, the Board finds that the preponderance 
of the medical evidence is against the claim.  In reaching 
this determination, the Board points out that, even assuming, 
as the October 2006 VA examiner did, that the veteran had 
ulcers during service, there was no current evidence showing 
that he suffered from that condition.  Further, the medical 
evidence affirmatively indicates that his current disability, 
hiatal hernia with GERD and anemia, is not related to his 
presumed in-service ulcers.  Thus, the preponderance of the 
medical evidence shows that the veteran does not have a 
gastrointestinal disability as a residual of his in-service 
ulcers.

As to the veteran's contention that service connection is not 
being granted due to the absence of some of the service 
medical records, the Board emphasizes that in denying this 
claim, the determination stems not from the absence of 
evidence of in-service treatment, but due to the 
preponderance of the medical evidence showing that he does 
not have a current gastrointestinal disability related to 
service, including his in-service ulcers.  See Wade v. West, 
11 Vet. App. 302 (1998).

The Board does not question the sincerity of the veteran's 
conviction that he has a gastrointestinal disability, to 
specifically include ulcers, sliding hiatal hernia, and GERD, 
due to service.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (2006); 
see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Since the veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, the Board 
finds that the preponderance of the evidence is against the 
claim, and thus service connection must be denied.


ORDER

Service connection for gastrointestinal disability, to 
include sliding hiatal hernia, GERD and ulcers, is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


